Exhibit (n)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated February 15, 2013, with respect to the financial statements and financial highlightsof Keating Capital, Inc. contained in the Registration Statement and Prospectus.We consent to the use of the aforementioned report in the Registration Statement and Prospectus, and to the use of our name as it appears under the caption “Selected Financial and Other Data” and “Independent Registered Public Accounting Firm”. /s/ GRANT THORNTON LLP Chicago, Illinois October 1, 2013
